DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets the limitation requiring the dopants of Mg and M’ as positively required in the claim and cannot be optionally present per the language “, and doped with, as dopants”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Objections
Claim 6 is objected to because of the following informalities:  Applicants are suggested to amend “based on a diameter” to –- of a diameter --.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Applicants are either suggested to define the terms “IO3” and “IH1-3” or delete the term “(IO3/IH13-3)” altogether.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0156032.

    PNG
    media_image1.png
    85
    369
    media_image1.png
    Greyscale
where, for example, the first species listed would have a x value of 99.5 wt %, y value of 0.25 wt % and z value of 0.25 wt % wherein the sum total would add to 100 wt % and the claimed M’ would be Mn per the example in the prior art. 
As to Claim 2, US ‘032 notes the structure the O3 structure of the electrode material is maintained at a ratio greater than 1 to H1-3 phase at charging voltages of 4.54 V or more (para. 0065) which the Examiner construes as maintaining an O3 crystal structure at said charging voltages. 
As to Claim 3, see discussion of Claim 2 above. 
As to Claim 4, US ‘032 fails to specifically disclose the electrode material has having no plateau measured at 4.55 V of initial charge/discharge profiles. 
As to the difference, the Examiner respectfully submits the prior art would inherently possess the claimed characteristic due to the similarity in chemical and crystal structure of the prior art to the claimed structure. 
As to Claim 7, see discussion of Claim 2 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘032 in view of US 2015/0104704 (US ‘704).
As to Claim 5, US ‘032 fails to disclose the use of a coating of Al2O3. 

It would have been obvious to coat the lithium composite oxides of US ‘032 with the Al2O3 of US ‘704 for the advantages of improving high voltage and high temperature characteristics of the material. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior art disclosed in the attached PTO 892 and 1449 forms discloses the use of an Al2O3 layer in the thickness specified nor is there a suggestion to modify this characteristic of the Al2O3 coating. 

 Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 12/4/2021

/MARK KOPEC/Primary Examiner, Art Unit 1762